Citation Nr: 0011935	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, secondary to medication prescribed for a 
service-connected back disorder.  

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional genitourinary disability as 
the result of treatment by the Department of Veterans 
Affairs (VA) in May 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).


REMAND

The veteran is claiming service connection for a 
gastrointestinal disorder as a result of medication that he 
utilizes to treat his service-connected back disorder.  He is 
also seeking disability compensation under the provisions of 
Section 1151 of Title 38, United States Code, for additional 
genitourinary disability claimed as the result of insertion 
of penile implant that occurred at a VA Medical Center (MC) 
in May 1990.

During his November 1998 hearing, the veteran testified that 
he began to have stomach problems following his bypass 
surgery.  Records indicate that the veteran had coronary 
artery bypass graft in 1979.  The veteran's testimony 
indicated that he was receiving VA treatment for a stomach 
disorder and that he had been prescribed Pepcid AC for his 
gastrointestinal complaints.  A July 1997 VA examination 
report of record noted that the veteran was taking Pepcid AC 
and some form of hydroxide for his stomach.  

A review of the record indicates that the most recent VA 
treatment records requested by VA were dated in May 1992.  
The veteran has submitted a few copies of VA treatment 
records dated more recently; however, the Board does not 
believe that they comprise all of the veteran's recent VA 
treatment records.  As there may be additional VA treatment 
records which have not been associated with the claims folder 
which pertain to his § 1151 claim, the Board will also defer 
a decision on that matter until the action requested in this 
remand has been performed.

As VA records are considered to be constructively included 
within the record, and must be acquired if material to an 
issue on appeal, it is necessary to obtain the aforementioned 
medical records prior to a final decision in this case.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Dunn v. 
West, 11 Vet. App. 462 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities from 1979 to the present, in 
particular at the Bay Pines, Florida, 
VAMC.  All of these records are to be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full. 
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  The RO should readjudicate the 
veteran's claims with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.

If either of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


